Exhibit 10.7

WCI COMMUNITIES, INC.

PERFORMANCE STOCK UNIT AWARD GRANT NOTICE

WCI Communities, Inc., a Delaware corporation, (the “Company”) hereby grants to
the individual listed below (“Holder”), an award of performance stock units
(“Performance Stock Units”). Each Performance Stock Unit represents the right to
receive a number of shares of Common Stock upon the vesting of such Performance
Stock Unit as set forth in the Performance Stock Unit Award Agreement attached
hereto as Exhibit A (the “Performance Stock Unit Agreement”). The Performance
Stock Units are subject to all of the terms and conditions as set forth herein
and in the Performance Stock Unit Agreement, which is incorporated herein by
reference.

 

Holder:    [Name] Grant Date:    [Date] Total Number of Performance Stock Units:
   [Number] Grant Date Common Stock Price:    [$Price]

By his or her signature and the Company’s signature below, Holder and the
Company agree to be bound by the terms and conditions of the Performance Stock
Unit Agreement and this Grant Notice. Holder has reviewed the Performance Stock
Unit Agreement and this Grant Notice in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Grant Notice and fully
understands all provisions of this Grant Notice and the Performance Stock Unit
Agreement. Holder hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under this Grant Notice or the Performance Stock Unit Agreement. If Holder is
married, his or her spouse has signed the Consent of Spouse attached to this
Grant Notice as Exhibit B.

 

WCI COMMUNITIES, INC.:     HOLDER:   By:  

 

    By:  

 

Print Name:  

 

    Print Name:  

[Name]

Title:  

 

      Address:  

 

    Address:  

 

 

 

     

 



--------------------------------------------------------------------------------

EXHIBIT A

TO PERFORMANCE STOCK UNIT AWARD GRANT NOTICE

WCI COMMUNITIES, INC. PERFORMANCE STOCK UNIT AWARD AGREEMENT

Pursuant to the Performance Stock Unit Award Grant Notice (the “Grant Notice”)
to which this Performance Stock Unit Award Agreement (the “Agreement”) is
attached, WCI Communities, Inc., a Delaware corporation (the “Company”), has
granted to Holder an award of performance stock units (“Performance Stock
Units”), as set forth in the Grant Notice, which are intended to constitute
Performance-Based Compensation.

ARTICLE I.

GENERAL

1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Grant Notice or Annex A hereto. The Performance
Stock Units shall be used solely as a device for the determination of payment
eventually to be made to Holder if such Performance Stock Units vest pursuant to
Section 2.2(a) hereof. The Performance Stock Units shall not be treated as
property or as a trust fund of any kind.

ARTICLE II.

AWARD OF PERFORMANCE STOCK UNITS

2.1 Award of Performance Stock Units.

(a) Award. In consideration of past and/or continued service of Holder to the
Company or a Subsidiary, the Company issues to Holder the number of Performance
Stock Units set forth in the Grant Notice (the “Award”) upon the terms and
conditions set forth in this Agreement, subject to adjustments as provided in
Section 14.2 of the Plan.

(b) Company’s Obligation to Pay. Each Performance Stock Unit will be subject to
(i) forfeiture or conversion into a right to receive shares of Common Stock to
the extent provided in Section 2.3, and (ii) the terms and conditions otherwise
set forth in the Plan and this Agreement (including, without limitation,
Sections 5 and 14.2 of the Plan). Unless and until the Performance Stock Units
will have vested in the manner set forth in Section 2.2(a), Holder will have no
right to shares of Common Stock in respect of any the Performance Stock Units.
Prior to actual settlement in shares of Common Stock with respect to any vested
Performance Stock Units, such Performance Stock Units will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company.

2.2 Forfeiture/Vesting.

(a) Subject to Holder’s continued employment with or service to the Company or a
Subsidiary from the Grant Date (as set forth in the Grant Notice) through the
Measurement Date:

(i) Fifty percent (50%) of the Performance Stock Units shall vest on the
Measurement Date if, as of the Valuation Date, the Total Stockholder Return
equals or exceeds the Minimum Absolute Total Stockholder Return (any such vested
Performance Share Units, the “Vested Absolute Total Stockholder Return PSUs”);
and

 

A-1



--------------------------------------------------------------------------------

(ii) The remaining fifty percent (50%) of the Performance Stock Units shall vest
on the Measurement Date if, as of the Valuation Date, the Total Stockholder
Return equals or exceeds the Minimum Index Total Stockholder Return (any such
vested Performance Share Units, the “Vested Relative Total Stockholder Return
PSUs”).

(b) Unless otherwise determined by the Administrator (or otherwise set forth in
the Plan), any Performance Stock Units subject to the Award which are not vested
as of the earlier of (i) the Measurement Date and (ii) the date of Holder’s
Termination of Service for any reason shall thereupon be forfeited immediately
and without any further action by the Company.

2.3 Settlement upon Vesting.

(a) As soon as administratively practicable on or following the Share Issuance
Date, but in no event later than sixty (60) days after the Share Issuance Date
(for the avoidance of doubt, this deadline is intended to comply with the
“short-term deferral” exemption from Section 409A (as defined below)), the
Company shall issue to Holder (or any transferee permitted under Section 3.3
hereof) a number of shares of Common Stock (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Company in its sole discretion) equal to the Settlement
Amount, unless the Performance Stock Units are forfeited prior to the Share
Issuance Date pursuant to Section 2.2(b). Upon the issuance of shares of Common
Stock pursuant to this Section 2.3(a), all Performance Stock Units shall
automatically and immediately be forfeited by Holder without any action by any
other person or entity and for no other consideration whatsoever, and Holder and
any beneficiary or personal representative thereof, as the case may be, will be
entitled to no further payments or benefits with respect to the Performance
Stock Units.

(b) Notwithstanding any other provision of this Agreement, no shares shall be
delivered to Holder or Holder’s legal representative (and the Company shall not
be obligated to deliver any certificate representing shares of Common Stock to
Holder or Holder’s legal representative or enter such shares of Common Stock in
book entry form) unless and until Holder or Holder’s legal representative shall
have paid to the Company the full amount of all federal and state withholding or
other taxes applicable to the taxable income of Holder resulting from the grant,
vesting or settlement of the Performance Stock Units, if any. Holder understands
that he or she may suffer adverse tax consequences as a result of the grant,
vesting and/or settlement of the Performance Stock Units and Holder represents
that he or she is not relying on the Company for any tax advice.

2.4 Consideration to the Company. In consideration of the grant of the Award by
the Company, Holder agrees to render faithful and efficient services to the
Company and the Subsidiaries. Nothing in this Agreement shall confer upon Holder
any right to continue in the service of the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate the services of Holder at any time for any reason whatsoever, with or
without cause.

ARTICLE III.

OTHER PROVISIONS

3.1 Administration. The Administrator shall administer this Agreement. The
Administrator shall have the power to interpret this Agreement and the Grant
Notice and to adopt such rules for the administration, interpretation and
application of this Agreement as are consistent therewith and to interpret,
amend or revoke any such rules. All actions taken and all interpretations and
determinations made by the Administrator in good faith shall be final and
binding upon Holder, the Company and all other interested persons. The
Administrator shall not be liable for any action, determination or

 

A-2



--------------------------------------------------------------------------------

interpretation made in good faith with respect to this Agreement or the
Performance Stock Units. The Administrator is entitled to, in good faith, rely
or act upon any report or other information furnished to that member by any
officer or other employee of the Company or any Affiliate, the Company’s
independent certified public accountants, or any compensation consultant or
other professional retained by the Company to assist in the administration of
this Agreement.

3.2 Tax Withholding. Without limiting Section 12.2 of the Plan, the Company
shall be entitled to require a cash payment by or on behalf of Holder and/or to
deduct from compensation payable to Holder (including, without limitation, any
payment under this Agreement) any sums required by federal, state or local tax
law to be withheld with respect to the grant, vesting or settlement of the
Award.

3.3 Transferability. The Performance Stock Units may not be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution. Neither the Performance Stock Units nor any interest or right
therein shall be liable for the debts, contracts or engagements of Holder or his
or her successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 3.3
notwithstanding, with the consent of the Administrator, the Performance Stock
Units may be transferred to other persons or entities, pursuant to any such
conditions and procedures as the Administrator may require.

3.4 Binding Agreement. Subject to the limitation on the transferability of the
Performance Stock Units contained herein, this Agreement will be binding upon
and inure to the benefit of the legal representatives, successors and assigns of
the parties hereto.

3.5 No Rights as Stockholder. Holder shall not be, nor have any of the rights or
privileges of, a stockholder of the Company, including, without limitation,
voting rights and rights to dividends, in respect of the Performance Stock Units
and any shares of Common Stock underlying the Performance Stock Units unless and
until the shares of Common Stock underlying the Performance Stock Units have
been issued by the Company and held of record by Holder (as evidenced delivery
of one or more certificates or the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company).

3.6 Not a Contract of Service. Nothing in this Agreement shall confer upon
Holder any right to continue to serve as a service provider of the Company or
any of its Subsidiaries.

3.7 Governing Law. This Agreement shall be administered, interpreted and
enforced under the internal laws of the State of Delaware without regard to
conflicts of laws thereof or of any other jurisdiction.

3.8 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

3.9 Amendment, Suspension and Termination. This Agreement may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Administrator; provided, that, except as may otherwise
be provided herein, no amendment, modification, suspension or termination of
this Agreement shall adversely affect the Award in any material way without the
prior written consent of Holder.

 

A-3



--------------------------------------------------------------------------------

3.10 Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to Holder to his or her address shown in the Company records, and to
the Company at its principal executive office. By a notice given pursuant to
this Section 3.10, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

3.11 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Holder and his or her heirs, executors, administrators, successors and assigns.

3.12 Entire Agreement. The Grant Notice and this Agreement constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company, Holder with respect to the subject matter hereof.

3.13 Section 409A. The Performance Stock Units are not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). However, notwithstanding any other provision of the Grant Notice or this
Agreement, if at any time the Administrator determines that the Performance
Stock Units (or any portion thereof) may be subject to Section 409A, the
Administrator shall have the right in its sole discretion (without any
obligation to do so or to indemnify Holder or any other person for failure to do
so) to adopt such amendments to the Grant Notice or this Agreement, or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, as the Administrator
determines are necessary or appropriate either for the Performance Stock Units
to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A. Notwithstanding anything herein to the contrary,
in no event shall any liability for failure to comply with the requirements of
Section 409A be transferred from Holder or any other individual to the Company
or any of its Affiliates, employees or agents pursuant to the terms of this
Agreement or otherwise.

3.14 Limitation on Holder’s Rights. This Agreement confers no rights or
interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Holder shall have only the rights of
a general unsecured creditor of the Company with respect to amounts credited and
benefits payable, if any, with respect to the Performance Stock Units issued
hereunder.

3.15 Compliance with Laws. This Agreement, the granting and vesting of the
Performance Stock Units and the delivery of shares of Common Stock under this
Agreement are subject to compliance with all applicable federal, state, local
and foreign laws, rules and regulations, the rules of any securities exchange or
automated quotation system on which the shares of Common Stock are listed,
quoted or traded, and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. To the extent permitted by
applicable law, this Agreement shall be deemed amended to the extent necessary
to conform to such laws, rules and regulations.

 

A-4



--------------------------------------------------------------------------------

3.16 Relationship to Other Benefits. No payment pursuant to this Agreement shall
be taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Affiliate except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.

3.17 Counterparts. The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to applicable law, each of
which will be deemed an original and all of which together will constitute one
instrument.

 

A-5



--------------------------------------------------------------------------------

Annex A

Definitions

 

  1. “Absolute Conversion Ratio” means (a) in the event the Total Stockholder
Return is equal to the Minimum Absolute Total Stockholder Return, [min], (b) in
the event the Total Stockholder Return is equal to the Target Absolute Total
Stockholder Return, [target], (c) in the event the Total Stockholder Return is
equal to or exceeds the Maximum Absolute Total Stockholder Return, [max], and
(d) in the event the Total Stockholder Return is (i) greater than the Minimum
Absolute Total Stockholder Return and less than the Target Absolute Total
Stockholder Return, the Performance Stock Unit Conversion Ratio will be
pro-rated between [min] and [target] by linear interpolation, or (ii) greater
than the Target Absolute Total Stockholder Return and less than the Maximum
Absolute Total Stockholder Return, the Absolute Conversion Ratio will be
pro-rated between [target] and [max] by linear interpolation. For the avoidance
of doubt, for purposes of the linear interpolation described above, the Absolute
Conversation Ratio will, absent a Qualifying Change in Control, increase by
approximately [        ] for each percentage point by which the Total
Stockholder Return exceeds the Minimum Absolute Total Stockholder Return up to
the Maximum Absolute Total Stockholder Return.

 

  2. “CIC Date” means the date of consummation of a Qualifying Change in
Control.

 

  3. “Common Stock Price” means, as of a particular date, the trailing average
of the Fair Market Value within the sixty (60) day period ending on, and
including, such date (or, if such date is not a trading day, the most recent
trading day immediately preceding such date), rounded down to the nearest cent;
provided that if any of such trading days is the ex-dividend date for a dividend
or other distribution on the shares of Common Stock, then the Fair Market Value
for each trading day prior to the ex-dividend date shall be adjusted and shall
equal the Fair Market Value on such trading day (prior to the adjustment herein)
less the per share amount of the dividend or other distribution declared to
which such ex-dividend date relates; provided, further, that if such date is the
CIC Date, the Common Stock Price as of such date shall be equal to the fair
market value, as determined by the Administrator, of the total consideration
paid or payable in the Qualifying Change in Control for one share of Common
Stock.

 

  4. “Maximum Absolute Total Stockholder Return” means [max] percent ([max]%);
provided that, in the event of a Qualifying Change in Control, Maximum Absolute
Total Stockholder Return shall mean the product of (a) [max] percent ([max]%)
and (b) the Proration Amount.

 

  5. “Maximum Index Total Stockholder Return” means the Target Index Total
Stockholder Return plus [max] percent ([max]%); provided that, in the event of a
Qualifying Change in Control, Maximum Index Total Stockholder Return shall mean
the Target Index Total Stockholder Return plus the product of (a) [max] percent
([max]%) and (b) the Proration Amount.

 

  6. “Measurement Date” means [date].

 

  7. “Minimum Absolute Total Stockholder Return” means [min] percent ([min]%);
provided that, in the event of a Qualifying Change in Control, Minimum Absolute
Total Stockholder Return shall mean the product of (a) [min] percent ([min]%)
and (b) the Proration Amount.

 

A-6



--------------------------------------------------------------------------------

  8. “Minimum Index Total Stockholder Return” means the Target Index Total
Stockholder Return less [min] percent ([min]%); provided that, in the event of a
Qualifying Change in Control, Minimum Index Total Stockholder Return shall mean
the Target Index Total Stockholder Return less the product of (a) [min] percent
([min]%) and (b) the Proration Amount.

 

  9. “Qualifying Change in Control” means a Change in Control consummated prior
to the Measurement Date.

 

  10. “Peer Index” means the SNL US Homebuilders Index (or any successor
thereto).

 

  11. “Proration Amount” means a fraction, the numerator of which is the number
of days from the Grant Date to and including the Valuation Date and the
denominator of which is the number of days during the period beginning on the
Grant Date and ending on the Measurement Date.

 

  12. “Relative Conversion Ratio” means (a) in the event the Total Stockholder
Return is equal to the Minimum Index Total Stockholder Return, [min], (b) in the
event the Total Stockholder Return is equal to the Target Index Total
Stockholder Return, [target], (c) in the event the Total Stockholder Return is
equal to or exceeds the Maximum Index Total Stockholder Return, [max], and
(d) in the event the Total Stockholder Return is (i) greater than the Minimum
Index Total Stockholder Return and less than the Target Index Total Stockholder
Return, the Relative Conversion Ratio will be pro-rated between [min] and
[target] by linear interpolation and (ii) greater than the Target Index Total
Stockholder Return and less than the Maximum Index Total Stockholder Return, the
Relative Conversion Ratio will be pro-rated between [target] and [max] by linear
interpolation. For the avoidance of doubt, for purposes of the linear
interpolation described above, the Relative Conversation Ratio will, absent a
Qualifying Change in Control, increase by approximately [        ] for each
percentile point by which the Total Stockholder Return exceeds the Minimum Index
Total Stockholder Return up to the Maximum Index Total Stockholder Return.

 

  13. “Settlement Amount” equals the sum of:

 

  a. If, as of the Valuation Date, (i) the Total Stockholder Return is equal to
or greater than the Minimum Absolute Total Stockholder Return, the number of
Vested Absolute Total Stockholder Return PSUs held by Holder on the Share
Issuance Date multiplied by the Absolute Conversion Ratio, and (ii) the Total
Stockholder Return is less than the Minimum Absolute Total Stockholder Return,
zero; plus

 

  b. If, as of the Valuation Date, (i) the Total Stockholder Return is equal to
or greater than the Minimum Index Total Stockholder Return, the number of Vested
Relative Total Stockholder Return PSUs held by Holder on the Share Issuance Date
multiplied by the Relative Conversion Ratio, and (ii) the Total Stockholder
Return is less than the Minimum Index Total Stockholder Return, zero;

provided that, for the avoidance of doubt, if, as of the Valuation Date, the
Total Stockholder Return is less than the Minimum Absolute Total Stockholder
Return and less than the Minimum Index Total Stockholder Return, the Settlement
Amount shall be zero and Holder shall not receive any shares of Common Stock
pursuant to Section 2.3(a). The number of shares of Common Stock that Holder
shall be entitled to pursuant to the Performance Stock Units shall be determined
by the Administrator in its sole good faith discretion.

 

  14. “Share Issuance Date” means [date].

 

A-7



--------------------------------------------------------------------------------

  15. “Target Absolute Total Stockholder Return” means [target] percent
([target]%); provided that, in the event of a Qualifying Change in Control,
Target Absolute Total Stockholder Return shall mean the product of (a) [target]
percent ([target]%) and (b) the Proration Amount.

 

  16. “Target Index Total Stockholder Return” means, in accordance with standard
statistical methodology, for the measurement period commencing on the Grant Date
and ending on the Valuation Date, the total stockholder return of the Peer Index
(calculated as a percentage based on the change in value of the Peer Index in
substantially similar fashion as Total Stockholder Return).

 

  17. “Total Stockholder Return” means the percentage appreciation in the Common
Stock Price from the Grant Date to the Valuation Date, determined by dividing
(a) the excess of (1) the Common Stock Price on the Valuation Date plus all
dividends paid on a share of Common Stock from the Grant Date to the Valuation
Date over (2) the Grant Date Common Stock Price (as set forth in the Grant
Notice), by (b) the Grant Date Common Stock Price. Additionally, as set forth
in, and pursuant to, Section 14.2 of the Plan, appropriate adjustments to the
Total Stockholder Return shall be made to take into account all stock dividends,
stock splits, reverse stock splits and the other events set forth in
Section 14.2 of the Plan that occur between the Grant Date and the Valuation
Date.

 

  18. “Valuation Date” means the earlier of (a) the Measurement Date and (b) the
CIC Date.

 

A-8



--------------------------------------------------------------------------------

EXHIBIT B

TO PERFORMANCE STOCK UNIT AWARD GRANT NOTICE

CONSENT OF SPOUSE

I,                                     , spouse of [Name], have read and approve
the foregoing Agreement. In consideration of issuing to my spouse performance
stock units set forth in the Agreement, I hereby appoint my spouse as my
attorney-in-fact in respect to the exercise of any rights under the Agreement
and agree to be bound by the provisions of the Agreement insofar as I may have
any rights in said Agreement or any share issuance pursuant thereto under the
community property laws or similar laws relating to marital property in effect
in the state of our residence as of the date of the signing of the foregoing
Agreement.

 

Dated:                                 ,               

 

  Signature of Spouse

 

B-1